DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the amendment filed 2/24/2022.  Claims 1-19 are currently pending in this application.

Drawings
The drawings were received on 2/24/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Hudzinski on 3/16/2022.

The application has been amended as follows: 

	Claim 8, line 22 (first line of the last paragraph), “magnitude the engine” has been changed to - -magnitude of the engine- -.

	Claim 10, lines 3-4, “the primary power equipment unit comprises a;” has been deleted.



	Claim 10, line 8, “the continuously variable” has been changed to - -a continuously variable- -.

Claim 12, line 3, “primary power equipment is” has been changed to - -primary power equipment unit is- -.	

Claim 12, line 13, “primary power equipment is” has been changed to - -primary power equipment unit is- -.

Claim 13, line 3, “primary power equipment is” has been changed to - -primary power equipment unit is- -.

Claim 17, line 7, “combination of primary” has been changed to - -combination of the primary- -.

Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655